Title: From John Adams to Caleb Stark, Jr., 27 May 1824
From: Adams, John
To: Stark, Caleb, Jr.




Dr Major.
Washington 27 May 1824—


Congress having adjourned today puts such an quantity of time at a persons disposal that many know not what to do with it—This will never be the case with me when I have a letter of yours on hand unanswered. The first moment therefore is devoted to the purpose of reducing myself from any imputation of neglect. I am the more happy to write you to day as I now have it in my power to contradict the report alluded to in my last at last so far as relates to our common friend Bob Burton In my last letter to him I mentioned the report stating as I did to you that I could give no credit to any such report in the face of such facts as I well knew In an answer to that letter which I received yesterday he most unequivocally & expressly denies any participation in any application to the Government for any favours whatever. I was angry at the report not because I had any objection to any person’s applying if it so pleased them but because were It true, in spite of my vanity, I could but confess that I had made an erronious statement of Bob’s sense. How he, of all men, and perhaps would feel the loss of a degree less than almost any other individual could so demean himself in his own estimation, as to humble himself for a scrip of parchment in itself without value, I could not concieve. I would not believe he had done it. And I rejoice than my estimate of him was not erronious in the slightest degree. He still stands firm & staunch; he is still the same individual he was & although in a fair way soon to become a lawyer is still the same man as when enjoying youth, life & happiness at College—
You are I suppose deeply engaged in the study of the law as well as myself & I fear you are a much harder student than I am. The attractions of the Metropolis are not very compatible with the hard labour requisite for a student of that profession. I must do however as well as I can & if I lose one week I must double my labours the next. Our news here is altogether of a political nature. Some of it indeed from the very state in which you now reside though "a passing guest"—The contractions of political opponents are not very amusing themes either for conversation or writing; & overwhelmed as we here are with them I rejoice always that in my letters I am not called upon either to hear or speak of them. Peabody our friend is still here & has been very gay. I think the trip will be of service to his health & as that was his object he can require nothing more. I seldom hear of our friends North, South, East or West. Few of them correspond with me & it is only by some occasional good luck I get any information from them or of them. I see the Indian Marriage makes some excitement yet in Connecticut. If you know any of the circumstances attending it you will much oblige me by giving me a statement of them. It is said by some that the parents of the young lady were pleased with the match—I have heard far otherwise: but in no way that I remember sufficiently authentic to permit me to assert either the one fact or the other. I have never yet been able to get a peep at the Bride & I do not lately hear anything of her. She is I believe yet in this city; but I am not sure. The delegation of Cherokee’s is still here & I presume the happy couple is with them. Congress as I mentioned adjourned this day at about eleven o’clock after a very long session the importance of which must be estimated by others & not by me. The adjournment at least affords rest to / Your friend & classmate



John Adams Junr.




